

113 S1907 IS: Fairness for Community Job Creators Act
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1907IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Kirk (for himself, Mr. Crapo, Mr. Moran, Mr. Toomey, Mr. Barrasso, Mr. Enzi, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend a provision of the Bank Holding Company Act of 1956 regarding prohibitions on investments in certain funds to clarify that such provision shall not be construed to require the divestiture of certain collateralized debt obligations  backed by trust-preferred securities or debt securities of collateralized loan obligations.1.Short titleThis Act may be cited as the Fairness for Community Job Creators Act.2.Rule of construction relating to debt instrumentsSection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following new subsection:(i)Rule of constructionNothing in this section shall be construed to require the divestiture of any collateralized debt obligations backed by trust-preferred securities or debt securities of collateralized loan obligations, if such collateralized debt obligations or collateralized loan obligations were  issued before December 10, 2013..